Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9 and 11-20, none of the references, alone or in combination, discloses a mobile terminal comprising: a display configured to display a rotatable graphic interface; a Time of Flight (TOF) camera configured to obtain a depth image of an object; and a controller configured to: control the TOF camera to enter a rotation detection mode based on the object included the depth image, obtain a relative rotation amount of a plurality of specific points of the object included in the depth image, and rotate the graphic interface on the display based on the obtained relative rotation amount, wherein when the TOF camera enters the rotation detection mode, the controller is further configured to: match specific points of an N-th image with specific points of an (N+1)-th image, calculate a first average of slopes between the matched specific points of the N-th image and a second average of slopes between the matched specific points of the (N+1)-th image, and calculate the relative rotation amount based on the first and second averages.
Regarding claims 21, none of the references, alone or in combination, discloses a mobile terminal comprising: a display configured to display a graphical object; a Time of Flight (TOF) camera configured to obtain a depth image of a user's hand spaced a predetermined distance from the display; and a controller configured to: control the TOF camera to enter a rotation detection mode based on the user's hand being maintained at the predetermined distance from the display for a predefined time duration or greater, display a rotatable graphical interface on the display for rotating the graphical object in response to the user's hand being maintained at the predetermined distance from the display for the predetermined time duration or greater, obtain a relative rotation amount of a plurality of distal end points of fingers of the user's hand included in the depth image and that is spaced the predetermined distance from the display, and rotate the graphical object on the display based on the obtained relative rotation amount of the user's hand.
Regarding claims 22, none of the references, alone or in combination, discloses a mobile terminal comprising: a display configured to display a graphical object without displaying a graphical interface for rotating the graphical object; a Time of Flight (TOF) camera configured to obtain a depth image of a user's hand spaced a predetermined distance from the display; and a controller configured to: control the TOF camera to enter a rotation detection mode based on the user's hand being maintained at the predetermined distance from the display for a predefined time duration or greater, obtain a relative rotation amount of a plurality of distal end points of fingers of the user's hand included in the depth image and that is spaced the predetermined distance from the display, and rotate the graphical object on the display based on the obtained relative rotation amount of the user's hand without displaying the graphical interface for rotating the graphical object.

Most Pertinent Prior Arts:
US 2015/0324001

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486